Exhibit 10.1

AMENDMENT TO

COOPERATION AGREEMENT

This Amendment to Cooperation Agreement (this “Amendment”), which amends that
certain Cooperation Agreement, dated April 11, 2016 (the “Agreement”) by and
among Outerwall Inc., a Delaware corporation (the “Company”), the persons and
entities listed on Annex A thereto (collectively, the “Engaged Group” and, for
clarity and as applicable, including each member thereof acting individually),
and Jeffrey J. Brown (“Mr. Brown”) in his capacity as the Initial Independent
Director (as defined in the Agreement) is entered into as of August 2, 2016 and
is by and among the Company and each of the members of the Engaged Group (each
of the Company and the Engaged Group, a “Party” to this Amendment, and
collectively, the “Parties”). Unless the context requires otherwise, all
capitalized terms used in this Amendment, but not defined herein, shall have the
meanings given to such terms in the Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 15 of the Agreement, the Agreement may be modified
in writing signed by an authorized representative of each of the Company and the
members of the Engaged Group;

WHEREAS, on July 24, 2016, the Company and its wholly owned subsidiary, Redbox
Automated Retail, LLC, entered into an Agreement and Plan of Merger (the “Merger
Agreement”) with Aspen Parent, Inc., a Delaware corporation (“Parent”), Aspen
Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent,
and Redwood Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary
of Parent, providing for the acquisition of the Company by Parent in an all cash
transaction (the “Merger”), with the Company surviving the Merger as a wholly
owned, non-publicly traded subsidiary of Parent; and

WHEREAS, the Parties have determined to enter into this Amendment to postpone
the Engaged Group’s right to cause the Board to appoint the Additional
Independent Directors during the term of the Merger Agreement.

NOW THEREFORE, in consideration of and reliance on the foregoing premises and
the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound hereby, agree as
follows:

1. Amendments to Section 1(a) of the Agreement.

(a) Clause (3)(x) of Section 1(a) of the Agreement is hereby amended and
restated in its entirety to read as follows:

“(3)(x) appoint two (2) additional directors to be submitted in good faith by
the Engaged Group promptly after (and no earlier than) any termination of the
Merger Agreement pursuant to Article VII thereof, and reviewed, approved and
appointed by the Board in accordance with the procedures set forth in
Section 1(a)(ii) (each, an “Additional Independent Director” and, together with
the Initial Independent Director, the “New Nominees”) effective with respect to
each such Additional Independent Director, as of (1) if such Additional
Independent Director was previously submitted to the Company as a candidate to
fill an Additional Independent Director seat on June 20, 2016, the date that is
fifteen (15) business days after a resubmission of candidacy, subject to
applicable recommendation by the Nominating and Governance Committee and
approval and appointment by the Board in accordance with Section 1(a)(ii), or
(2) if such Additional Independent Director was not submitted to the Company as
a candidate to fill an Additional Independent Director seat on June 20, 2016,
the date of the Board approval and appointment of such Additional Independent
Director in accordance with Section 1(a)(ii) of this Agreement, one such
director being in the class of directors with a term expiring at the Company’s
2018 annual meeting of stockholders (the “2018 Annual Meeting”) and the other
such director being in the class of directors with a term expiring at the
Company’s 2019 annual meeting of stockholders (the “2019 Annual Meeting”);
provided that the Engaged Group shall have no right to submit candidates to fill
the seats of the Additional Independent Director on or after the date on which
the Engaged Group’s aggregate ownership of Common Stock decreases to less than
the Minimum Ownership Threshold,”



--------------------------------------------------------------------------------

(b) The final sentence of the initial paragraph of Section 1(a) of the Agreement
is hereby amended and restated in its entirety to read as follows:

“In no event shall the Engaged Group be required to put forth candidates for
appointment as Additional Independent Directors, provided that if the Engaged
Group has not put forth such candidates for appointment by the twentieth
(20th) business day after the termination of the Merger Agreement, then all
rights of the Engaged Group and responsibilities of the Company relating to
appointment of Additional Independent Directors shall terminate.”

(c) The first sentence of Section 1(a)(ii) of the Agreement is hereby amended
and restated in its entirety to read as follows:

“If a termination of the Merger Agreement occurs pursuant to Article VII
thereof, the Engaged Group shall promptly recommend candidates to fill the seats
of the Additional Independent Directors to the Company in order that procedures
outlined herein can be appropriately and timely followed.”

(d) The penultimate sentence of Section 1(a)(ii) of the Agreement is hereby
amended and restated in its entirety to read as follows:

“Upon the recommendation of an Additional Independent Director candidate by the
Nominating and Governance Committee, the Board shall review, approve and vote on
the appointment of such person to the Board no later than five (5) business days
after the Nominating and Governance Committee’s recommendation of such person,
as applicable, and if approved by the Board, appointment would be effective as
of the date of such appointment; provided, however, that if the Board does not
approve and appoint such Additional Independent Director, as applicable, to the
Board, the Parties shall continue to follow the procedures of this
Section 1(a)(ii) until an Additional Independent Director is approved and
appointed to the Board.

2. Amendments to Section 1(b)(v) of the Agreement.

Section 1(b)(v) of the Agreement is hereby amended to insert the following
provision as the final sentence of Section 1(b)(v):

“Notwithstanding anything contained in this Agreement to the contrary, until any
termination of the Merger Agreement pursuant to Article VII thereof the Board
agrees not to accept the resignation letter delivered to the Company by the
Initial Independent Director on April 11, 2016 that would otherwise become
effective as a result of the Engaged Group’s aggregate beneficial ownership of
Common Stock of the Company decreasing to less than the Minimum Ownership
Threshold.”

3. Amendments to Section 5 of the Agreement.

The final paragraph of Section 5 of the Agreement is hereby amended and restated
in its entirety to read as follows:

“Notwithstanding the foregoing, the provisions of Section 7 through Section 12
and Section 15 shall survive the termination of this Agreement. Further, in the
event of any termination of the Merger Agreement pursuant to Article VII
thereof, the rights and obligations with respect to the submission and
appointment of candidates to fill the seats of the Additional Independent
Director as set forth in Section1(a) shall survive the termination of this
Agreement. In addition, the provisions of Section 1(b)(viii), Section 13 and
Section 14 shall survive the termination of this Agreement and remain in effect
throughout each of the New Nominees’ (or the Engaged Replacement Directors’)
continued service as a member of the Board. No termination pursuant to
Section 5(a) shall relieve any Party from liability for any breach of this
Agreement prior to such termination.”

4. Communications. The Engaged Group hereby consents to any filing of this
Amendment by the Company on Form 8-K as required by SEC rules and regulations
applicable to the Company. The Company hereby

 

2



--------------------------------------------------------------------------------

consents to the filing of this Amendment by the Engaged Group on an amendment to
its Schedule 13D relating to the Company. The Company, with respect to its Form
8-K, and the Engaged Group, with respect to its amendment to its Schedule 13D,
will provide the other Party, prior to each such filing, a reasonable
opportunity to review and comment on such documents, and each such Party will
consider any comments from the other Party in good faith.

5. Miscellaneous.

(a) Continuation of Agreement. After the date hereof, each reference in the
Agreement to “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Agreement as amended hereby. Except as specifically
provided for in this Amendment, all of the terms and conditions of the Agreement
shall remain unchanged and in full force and effect.

(b) Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be considered one and the same agreement to amend the
Agreement and shall become effective when counterparts have been signed by each
of the Parties and delivered to the other Party (including by means of
electronic delivery).

[The remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

OUTERWALL INC.

 

By:   /s/ Erik E. Prusch Name:   Erik E. Prusch Title:   Chief Executive Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

ENGAGED GROUP*

 

Engaged Capital Flagship Master Fund, LP By:  

Engaged Capital, LLC

General Partner

By:  

/s/ Glenn W. Welling

  Name:   Glenn W. Welling   Title:   Founder and Chief Investment Officer

 

Engaged Capital Co-Invest III, L.P. By:  

Engaged Capital, LLC

General Partner

By:  

/s/ Glenn W. Welling

  Name:   Glenn W. Welling   Title:   Founder and Chief Investment Officer

 

Engaged Capital Fund, LP By:  

Engaged Capital, LLC

General Partner

By:  

/s/ Glenn W. Welling

  Name:   Glenn W. Welling   Title:   Founder and Chief Investment Officer

 

Engaged Capital Fund, Ltd. By:  

/s/ Glenn W. Welling

  Name:   Glenn W. Welling   Title:   Director

 

 

*  Engaged Capital Master Feeder I, LP, Engaged Capital I, LP and Engaged
Capital I Offshore, Ltd. were closed on June 1, 2016 and therefore are not
included as signatories to this Amendment. Effective July 1, 2016, Engaged
Capital Master Feeder II, LP changed its name to Engaged Capital Flagship Master
Fund, LP, Engaged Capital II, LP changed its name to Engaged Capital Fund, LP
and Engaged Capital II Offshore Ltd. changed its name to Engaged Capital Fund,
Ltd.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Engaged Capital, LLC By:  

/s/ Glenn W. Welling

  Name:   Glenn W. Welling   Title:   Founder and Chief Investment Officer

 

Engaged Capital Holdings, LLC By:  

/s/ Glenn W. Welling

  Name:   Glenn W. Welling   Title:   Sole Member

/s/ Glenn W. Welling

Glenn W. Welling

[Signature Page to Amendment]